                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT
                            OF NORTH CAROLINA


MICHAEL CROWELL,                               )
                                               )
                Plaintiff,                     )
                                               ) Case No. 1:17-cv-515-WO-JEP
         v.                                    )
                                               )
ROY COOPER, Governor of North                  )
Carolina, in his official capacity only;       )
et al.                                         )
                                               )
                Defendants.                    )




              PLAINTIFF’S REQUEST FOR DISCOVERY CONFERENCE

         Pursuant to Rule 16, Federal Rules of Civil Procedure, plaintiff requests

that the court schedule a conference to consider opening discovery in this case,

and to set the scope of the discovery.

         This is an action challenging the exclusion of unaffiliated voters from

boards of election. When the action was filed the parties agreed that the

material facts were not in dispute and likely could be stipulated, and

accordingly the court stayed discovery in September 2017. Since then the law

on county election board appointments has changed, however, and plaintiff

desires discovery on the process the defendant governor followed in appointing

the county board chairs. Even though defendants have a motion to dismiss

                                           1



         Case 1:17-cv-00515-WO-JEP Document 79 Filed 12/20/19 Page 1 of 7
pending before the court, limited discovery on this issue is appropriate to avoid

further delay in final resolution of the case.

      In further support of this request plaintiff shows:

   1. This is an action challenging the exclusion of unaffiliated voters from the

      State Board of Elections and the 100 county boards of election.

   2. The lawsuit was filed two and a half years ago, in June 2017 (Doc. 1).

   3. Defendant governor and intervenor legislative leaders moved to dismiss

      the lawsuit in October 2017. However, because of separate litigation

      between the governor and the legislative leaders over the makeup of the

      State Board, proceedings in this case were stayed in March 2018 without

      the motion to dismiss having been decided (Doc. 41).

   4. Once the separate state litigation was concluded, plaintiff amended his

      complaint in April 2019 (Doc. 63). Defendants Governor Cooper and

      State Board of Election members then moved to dismiss the amended

      complaint (Doc. 66).

   5. Although briefing on the defendants’ motion to dismiss was completed

      on July 1, 2019, there has been no recommended decision on the motion.

   6. When this lawsuit was first filed, all five State Board members had to be

      appointed by the governor from recommendations of the Democratic and

      Republican parties, and all three members of each county board had to



                                        2



      Case 1:17-cv-00515-WO-JEP Document 79 Filed 12/20/19 Page 2 of 7
   be appointed by the State Board from recommendations of those two

   political parties.

7. Following the litigation between the governor and legislative leaders, the

   appointment of the State Board remained the same but county boards

   were expanded from three to five members. Four county board members

   are appointed by the State Board from recommendations of the

   Democratic and Republican parties; the fifth member, who serves as

   chair, is appointed by the governor and is not restricted to party

   recommendations.

8. When Governor Cooper appointed the county board chairs under the new

   law, he appointed only Democrats. As a result, there are no unaffiliated

   voters on the State Board or on any county board, even though

   unaffiliated voters account for 32 percent of all registered voters in the

   state.

9. When this lawsuit was filed the parties anticipated that there would be

   no disputed material facts and that discovery would not be necessary.

   That view was reflected in their Rule 26 report submitted in September

   2017 (Doc. 18). The court accepted the report and stayed discovery

   pending further developments (Doc. 21).

10.         The only difference in the posture of the case now from the time it

   was filed is the governor’s discretion to appoint the 100 county board

                                      3



  Case 1:17-cv-00515-WO-JEP Document 79 Filed 12/20/19 Page 3 of 7
  chairs without following recommendations of the two major political

  parties.

11.     Plaintiff alleges in the amended complaint that Governor Cooper

  appointed Democrats to all 100 county board chair positions; that the

  governor did not consider unaffiliated voters for those appointments;

  that the governor’s office did not include those positions on its website

  allowing citizens to apply for appointments to boards and commissions;

  and that the governor consulted only Democratic Party officials

  concerning the appointments.

12.     Plaintiff has consulted with counsel for defendants to determine

  whether defendants will stipulate to the facts concerning the

  appointment of county board chairs or will allow informal discovery to

  resolve any questions as to the facts. Plaintiff has been informed by

  opposing counsel that it will not be possible to stipulate to the facts

  concerning the appointment of the county board chairs, and that

  defendants oppose opening discovery.

13.     Discovery is needed as to the appointment of the 100 county

  election board chairs by the governor.

14.     This lawsuit involves important issues of equal protection, free

  speech, and freedom of association. Plaintiff filed this action in the

  anticipation that these matters could be resolved before the 2018

                                  4



  Case 1:17-cv-00515-WO-JEP Document 79 Filed 12/20/19 Page 4 of 7
     election, a goal that turned out to be unattainable because of the

     separate state litigation between the governor and legislative leaders.

     Now the 2020 election has already begun with the filing of candidates,

     moving closer to the possibility that another election cycle could pass

     with over two million unaffiliated voters, a third of the state’s voters, still

     excluded from participating in the administration of elections.

  15.      If defendants’ pending motion to dismiss is denied — whenever

     that decision may come — plaintiff wishes to be prepared to move quickly

     to summary judgment, and discovery concerning the appointment of

     county board chairs is necessary for that purpose.

  16.      Even if defendants’ motion to dismiss is eventually denied, the case

     will be far from concluded and it will be important for further

     proceedings to have learned and preserve the facts concerning the county

     board chair appointments.

  17.      The limited discovery plaintiff desires will impose no significant

     burden on defendants.

     ACCORDINGLY, plaintiff requests that the court convene a conference

with the parties to set a discovery schedule concerning the governor’s

appointment of county election board chairs. Because the parties already have

communicated and determined that they will not be able to stipulate to the

facts concerning those appointments, and because defendants oppose opening

                                        5



     Case 1:17-cv-00515-WO-JEP Document 79 Filed 12/20/19 Page 5 of 7
discovery, there is no point in the parties conferring and attempting to submit

a Rule 26 report, nor is there need for the usual 30-day notice for the

conference. Rather, the court should order the conference be held as soon as

possible so that it may hear from the parties and decide the scope of such

discovery.

      RESPECTFULLY SUBMITTED, this 20th day of December 2019.



                                    /s/ Michael Crowell
                                    Michael Crowell
                                    NC State Bar No. 1029
                                    1011 Brace Lane
                                    Chapel Hill, NC 27516
                                    919-812-1073
                                    lawyercrowell@gmail.com

                                    Attorney representing himself




                                       6



     Case 1:17-cv-00515-WO-JEP Document 79 Filed 12/20/19 Page 6 of 7
                        CERTIFICATE OF SERVICE

     I certify that on December 20, 2019, I electronically filed this Plaintiff’s

Request for Discovery Conference with the Clerk of Court using the CM/ECF

system which will send notification of such to all counsel of record in this

matter.

     This 20th day of December 2019.


                                    /s/ Michael Crowell
                                    Michael Crowell, Attorney
                                    NC State Bar No. 1029
                                    1011 Brace Lane
                                    Chapel Hill, NC 27516
                                    919-812-1073
                                    lawyercrowell@gmail.com




                                       7



     Case 1:17-cv-00515-WO-JEP Document 79 Filed 12/20/19 Page 7 of 7
